office_of_chief_counsel internal_revenue_service memorandum cc pa apjp postn-165556-03 number release date uilc date date -------------------------- ------------------------------------ --------------------------- ----------------------------- ---------------------- ------------------ to from subject chief_counsel_advice this chief_counsel_advice responds to your memorandum dated date in connection with a question whether the dual notice requirements of sec_3201 of the internal_revenue_service restructuring and reform act of rra can be waived in accordance with sec_6110 this field_service_advice should not be cited as precedent issue whether the dual notice requirement of sec_3201 of the internal revenue a policy and or practice of seeking waivers of the dual notice requirements service restructuring and reform act of rra can be waived by joint filers during an examination conclusion required under sec_3201 of rra would be perceived as an attempt to circumvent the letter and the spirit of statute which does not contemplate joint filers waiving these important notification rights although the language of the statute allows the service to only send duplicate notices where practicable this provision’s intent was to give the service discretion in determining which notices were significant enough to require dual notification the term wherever practicable cannot be construed as giving the service permission to request that taxpayers waive this statutory right facts postn-165556-03 sec_3201 of the internal_revenue_service restructuring and reform act of rra provides that the service shall wherever practicable send any notice relating to a joint_return to each individual filing the joint_return internal_revenue_service restructuring and reform act of publaw_105_206 g 112_stat_685 irm separate notice requirements for joint returns sets forth the rules regarding the issuance of separate notice during the audit of a joint_return the irm provides that the following notices must be sent in duplicate during the examination of a joint_return initial appointment letters all first notices of deficiency all statutory notices of deficiency all third party notifications using letter and any other notice required by statute irm applicability to examination notices furthermore the irm requires that duplicate notices be sent if the examiner determines that either spouse has a separate mailing address or if the correct mailing address for one or both of the spouses can not be verified the examiner must verify the address of both joint taxpayers d uring the first contact either by telephone or in person irm verification of address of each spouse compliance would like have taxpayers waive their duplicate notice rights during the pendency of an audit according to compliance the waiver would waive the dual notice requirement only during an examination and would be presented to joint taxpayers at the commencement of an audit if the joint taxpayers signed the waiver the service would not have to comply with the dual notice requirements of sec_3201 when issuing a first notice_of_deficiency a statutory_notice_of_deficiency a third party notification or any other notice required by statute normally these important notices would have to be sent in duplicate compliance believes that the use of such a waiver would produce significant cost savings due to a reduction in postage paid however no statistical data was offered to support this conclusion compliance has not considered the additional costs generated by the waiver which would include but are not limited to the cost of retaining a copy of all waivers and the time and effort expended by the examiner in discussing the waiver with the joint filers and in documenting the discussion discussion sec_3201 of the rra provides that the service shall wherever practicable send any notice relating to a joint_return to each individual filing the joint_return congress by the enactment of this provision wanted to ensure that all joint filers would be made aware of the service’s activities with respect to their joint tax_liabilities sec_3201 serves to protect those spouses that had previously been denied access to information from the service because an abusive or controlling spouse refused to share the information with them a policy and or practice of seeking waivers of the dual notice requirements required under sec_3201 of rra would be perceived as an attempt to postn-165556-03 circumvent the letter and the spirit of statute which does not authorize waivers although the language of the statute allows the service to only send duplicate notices where practicable this provision’s intent was to give the service discretion in determining which notices were significant enough to require dual notification the term wherever practicable cannot be construed as giving the service permission to routinely request taxpayers to waive this statutory right by enacting sec_3201 congress clearly wanted to afford both spouses the right to receive important information from the service regarding their joint tax account as a practical matter it is unclear based on the facts presented whether the development of a waiver would provide significant cost savings to the government first the documents covered by the waiver ie first notices of deficiency statutory notices of deficiency third party notifications using letter and any other notice required by statute are not that extensive thus it is unclear whether the amount of mail sent by the service would be diminished significantly it is also unlikely that whether the use of a waiver would result in more efficient tax_administration the statute serves to protect those spouses who are denied access to information from the service by an abusive or controlling spouse thus if a waiver was to be offered to joint filers the service have to ensure that both spouses signing the waiver were adequately apprised of the rights they were waiving and were waiving them voluntarily under current procedures the examiner must orally verify the addresses of both spouses at the commencement of an examination thus if a waiver was to be used the examiner would have to discuss the waiver thoroughly with both parties at this time to ensure that both spouse understood and agreed to waive their joint notification rights the examiner would have to make a determination that both spouses signed the waiver freely and notes of this interchange would have to be documented and retained thus the waiver would likely not save the examiner time furthermore because the service may have to prove that a waiver was signed by the joint taxpayers these waivers would have to be retained by the service although the cost of developing and implementing a reliable method of retaining this information is not known it would obviously result in an expense to the government in sum a policy of seeking waivers of the dual notice requirements required under sec_3201 of rra is not permitted under the statute moreover it is unclear based on the facts presented that this type of waiver would result in more efficient tax_administration or significant cost savings to the government writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views this writing may contain privileged information any unauthorized disclosure of thi sec_1as stated previously the service has already determined that the documents that would be covered by the waiver are significant enough to require dual notification see irm postn-165556-03 if you have any questions please contact this office at ---------------------
